     Case 3:21-cv-00149-CAB-WVG Document 2 Filed 01/28/21 PageID.20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                                       Case No.: 3:21-cv-0149-CAB-WVG
     CDCR #F-73072,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   C. AMADA, D. PARAMO, COVELO,                         BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
16                                    Defendants.         IN FORMA PAUPERIS PURSUANT
17                                                        TO 28 U.S.C. § 1915(a)
18
19
20         Plaintiff, Allen Hammler, proceeding pro se and currently incarcerated at
21   California State Prison, Corcoran, has filed a civil action pursuant to 42 U.S.C. § 1983.
22   (See Compl., ECF No. 1.) Plaintiff has not prepaid the $400 civil filing fee required by 28
23   U.S.C. § 1914(a), however, and has not filed a Motion to Proceed In Forma Pauperis
24   (“IFP”) pursuant to 28 U.S.C. § 1915(a).
25   I.    Failure to Pay Filing Fee or Request IFP Status
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28
                                                      1
                                                                                 3:21-cv-0149-CAB-WVG
     Case 3:21-cv-00149-CAB-WVG Document 2 Filed 01/28/21 PageID.21 Page 2 of 3



 1   $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 4   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
 5   prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
 6   to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
 7   (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C.
 8   § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 9         Plaintiff has not prepaid the $402 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. Section 1915(a). Therefore, his case cannot yet proceed. See 28
12   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13   II.   Conclusion and Order
14         For the reasons set forth above, the Court hereby:
15         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
16   $402 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. Section 1914(a) and Section 1915(a); and
18         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
19   filed to: (a) prepay the entire $402 civil filing and administrative fee in full; or (b)
20   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
21   account statement for the 6-month period preceding the filing of his Complaint. See 28
22   U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
23   ///
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:21-cv-0149-CAB-WVG
     Case 3:21-cv-00149-CAB-WVG Document 2 Filed 01/28/21 PageID.22 Page 3 of 3



 1         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
 2   with this Court’s approved form “Motion and Declaration in Support of Motion to
 3   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or
 4   complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 5   remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 6   requirements of 28 U.S.C. S § 1914(a) and without further Order of the Court.
 7         IT IS SO ORDERED.
 8   Dated: January 28, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                              3:21-cv-0149-CAB-WVG
